Case 1:20-cv-20106-KMW Document 19 Entered on FLSD Docket 04/02/2020 Page 1 of 11



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 20-20106-Civ-WILLIAMS


   GERALDINE JARAMILLO,

         Plaintiff,

   v.

   MAOZ, INC., and MAOZ DRUSKIN,

         Defendants.
   _________________________________/


             REPORT AND RECOMMENDATION ON DEFENDANTS’
                         MOTION TO DISMISS

         This matter is before the Court on Maoz, Inc.’s and Maoz Druskin’s

   (“Defendants”) motion to dismiss [D.E. 8] Geraldine Jaramillo’s (“Plaintiff” or

   “Jaramillo”) complaint.    Plaintiff filed this action on January 9, 2020 against

   Defendants for violations of (1) the Fair Labor Standards Act (“FLSA”), (2) Florida

   statutory retaliation law, and (3) the U.S. Internal Revenue Code. [D.E. 1]. Plaintiff

   responded to Defendants’ motion on February 25, 2020 [D.E. 11], and no reply brief

   was filed.1 The matter is now fully briefed and ripe for disposition. After careful

   consideration of the motion, response, relevant authority, and for the reasons

   discussed below, Defendants’ motion to dismiss the complaint should be GRANTED.




   1     The Honorable Judge Kathleen M. Williams referred the motion to the
   undersigned on March 4, 2020. [D.E. 13].
Case 1:20-cv-20106-KMW Document 19 Entered on FLSD Docket 04/02/2020 Page 2 of 11



   To the extent the pleading deficiencies identified herein are subject to cure, Plaintiff

   should be given leave to file an amended complaint.

                            I.     FACTUAL BACKGROUND

         Jaramillo worked as a salesperson at one of Defendants’ sunglass and optical

   lens stores in south Florida from February 2017 to October 30, 2019. [D.E. 1 at ¶7,

   8, 27]. Over the course of her employment, Defendants’ allegedly failed to pay

   Jaramillo both minimum and overtime wages in violation of the FLSA. Id. at ¶ 10,

   11.   Defendants, while paying Jaramillo, allegedly issued to her one or more

   inaccurate W-2 Forms to avoid paying payroll taxes in violation of 26 U.S.C. § 7434.

   Id. at ¶ 49, 52. Then on October 18, 2019, Jaramillo suffered a work-related injury

   and subsequently requested that Defendants’ file a worker’s compensation claim. Id.

   at ¶ 21, 23. According to Jaramillo, once Defendants realized Jaramillo had a viable

   worker’s compensation claim, they terminated her employment in violation of Florida

   Statute Section 440.205. Id. at ¶ 25, 27, 43.

         Defendants move, pursuant to Federal Rule of Civil Procedure 12(b)(6), to

   dismiss the complaint because Plaintiffs failed to allege a factually plausible basis for

   Jaramillo to be deemed a covered “employee” under the FLSA, either under

   individual coverage or enterprise coverage. Defendants also move to dismiss the

   claim that they violated 26 U.S.C. § 7434 for failure to state a claim. Finally,

   Defendants      challenge      the     Florida     retaliation     claim     for    lack

   of supplemental jurisdiction, arguing that this claim does not arise from the same

   nucleus of operative facts as Jaramillo’s federal counts under the FLSA.




                                              2
Case 1:20-cv-20106-KMW Document 19 Entered on FLSD Docket 04/02/2020 Page 3 of 11



          In opposition to the motion, Jaramillo argues that: (1) the complaint

   adequately alleges coverage under the FLSA; (2) she sufficiently alleges violations of

   26 U.S.C. § 7434; and (3) her FLSA claims arise from the same common nucleus of

   facts as her Florida retaliation claim; thus, permitting the exercise of supplemental

   jurisdiction.

                                II.    LEGAL STANDARD

          In ruling on a defendant’s motion to dismiss, a court takes the allegations in

   the complaint as true and construes the allegations “in the light most favorable to the

   plaintiff[ ].” Rivell v. Private Health Care Sys., Inc., 520 F.3d 1308, 1309 (11th Cir.

   2008) (citing Hoffman–Pugh v. Ramsey, 312 F.3d 1222, 1225 (11th Cir. 2002)). “When

   considering a motion to dismiss, all facts set forth in [a plaintiff’s] complaint ‘are to

   be accepted as true and the court limits its consideration to the pleadings and exhibits

   attached thereto.’” Grossman v. Nationsbank, N.A., 225 F.3d 1228, 1231 (11th Cir.

   2000) (quoting GSW, Inc. v. Long Cnty., 999 F.2d 1508, 1510 (11th Cir. 1993)).

   A motion to dismiss under Rule 12(b)(6) “is granted only when the movant

   demonstrates that the complaint has failed to include ‘enough facts to state a claim

   to relief that is plausible on its face.’” Dusek v. JPMorgan Chase & Co., 832 F.3d

   1243, 1246 (11th Cir. 2016) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

   (2007)).

          “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

   detailed factual allegations, a plaintiff's obligation to provide the grounds of his

   entitle[ment] to relief requires more than labels and conclusions . . . .” Twombly, 550




                                              3
Case 1:20-cv-20106-KMW Document 19 Entered on FLSD Docket 04/02/2020 Page 4 of 11



   U.S. at 555 (internal citations and quotations omitted) (alteration in original). “To

   survive a motion to dismiss, a complaint must contain sufficient factual matter.”

   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint does not suffice “if it tenders

   ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly,

   550 U.S. at 557 (alteration in original).      Factual content gives a claim facial

   plausibility. Id. “[A] court’s duty to liberally construe a plaintiff's complaint in the

   face of a motion to dismiss is not the equivalent of a duty to re-write it for [a

   plaintiff].” Peterson v. Atl. Hous. Auth., 998 F.2d 904, 912 (11th Cir. 1993).

         In FLSA actions in particular, a mere recitation of the FLSA statutory

   language is not sufficient. See, e.g., Ceant v. Aventura Limousine & Transp. Serv.,

   Inc., 874 F. Supp. 2d 1373, 1377-78 (S.D. Fla. 2012) (but noting, “to properly allege

   individual or enterprise coverage, the plaintiff need not do much”). And a simple case

   of unpaid overtime is not complicated to plead. See U.S. Sec’y of Labor v. Labbe, 319

   Fed. App’x. 761, 763 (11th Cir. 2008) (“Unlike the complex antitrust scheme at issue

   in Twombly that required allegations of an agreement suggesting conspiracy, the

   requirements to state a claim of a FLSA violation are quite straightforward.”).

                                     III.   ANALYSIS

         A. FLSA Coverage

         Federal question jurisdiction is alleged to exist in this case under the FLSA.

   The FLSA requires an employer to pay an employee “an overtime wage of one and

   one-half times his regular rate for all hours he works in excess of forty hours per

   week.” See Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1298




                                              4
Case 1:20-cv-20106-KMW Document 19 Entered on FLSD Docket 04/02/2020 Page 5 of 11



   (11th Cir. 2011); see also 29 U.S.C. § 207(a). “In order to be eligible for FLSA

   overtime, however, an employee must first demonstrate that he is ‘covered’ by the

   FLSA.” Josendis, 662 F.3d at 1298. “This requires a showing that the jurisdictional

   prerequisite of ‘interstate commerce’ exists in a given case, a showing that may be

   made one of two ways—enterprise coverage or individual coverage.” Dimingo v.

   Midnight Express, Inc., 2018 WL 770478, at *2 (S.D. Fla. Jan. 16, 2018).

         In neither her complaint nor response, Plaintiff does not distinguish if the

   FLSA coverage she alleges is derived from either individual and/or enterprise

   coverage.      Therefore, we will address both types of coverage, beginning with

   individual coverage.

         An employee may claim individual coverage if she regularly and directly

   participates      in    the      actual    movement      of    things    or       persons

   in interstate commerce.       See Josendis, 662 F.3d at 1298. Thus, an employee must

   allege that she was “directly participating in the actual movement of persons or

   things in interstate commerce by (i) working for an instrumentality of interstate

   commerce, e.g., transportation or communication industry employees, or (ii) by

   regularly      using    the      instrumentalities    of interstate commerce in     [her]

   work, e.g., regular and recurrent use of interstate telephone, telegraph, mails, or

   travel.” Thorne v. All Restoration Serv., Inc., 448 F.3d, 1264, 1266 (11th Cir. 2006)

   (citations omitted).

         Here, the allegations of individual coverage in the complaint are clearly

   barebones, if existent at all. The allegations include that Jaramillo was a salesperson




                                                5
Case 1:20-cv-20106-KMW Document 19 Entered on FLSD Docket 04/02/2020 Page 6 of 11



   at a sunglass and optical lens store, and “Defendants . . . ‘engaged in commerce’ within

   the meaning of 29 U.S.C. §§ 207(a)(1) of the FLSA.” [D.E. ¶ 1]. This is it. Nowhere

   does the complaint allege that, as a salesperson, Jaramillo used the instrumentalities

   of interstate commerce to regularly and directly perform her tasks. Such sparse

   allegations are clearly not enough to meet even the minimum requirements of

   the FLSA pleading standard. See Garcia v. Halpern LTO, LLC, 2014 WL 12600055,

   at *2 (S.D. Fla. Apr. 7, 2014) (finding a plaintiff did not establish individual coverage

   by only pleading the following: “[t]hroughout Plaintiff’s employment with

   Defendants, Defendants were an enterprise engaged in commerce or in the

   production of goods for commerce as defined by 29 U.S.C. § 203(r) and 203(s)”).

         In her response, Plaintiff cites to a string of cases where the courts determined

   that it was plausible interstate commerce existed, but in each one, the plaintiffs pled

   more facts alleging FLSA coverage. Cf. Kinzer v. Stelling, 2012 WL 1405694, at *2-3

   (M.D. Fla. Mar. 28, 2012) (“operated a retail gas station/automotive repair

   shop/convenience store and repaired automobiles and sold gasoline and other

   consumable items that had traveled in interstate commerce”); Gonzalez v. Unidad of

   Miami Beach, Inc., 2011 WL 2983671 (S.D. Fla. July 22, 2011) (“[defendant was an]

   enterprise engaged in commerce or in the production of goods for commerce who

   regularly orders goods and materials that come from outside the State of Florida and

   whose gross revenues for 2009 exceeded $500,000 per year”) (internal quotations

   omitted).




                                              6
Case 1:20-cv-20106-KMW Document 19 Entered on FLSD Docket 04/02/2020 Page 7 of 11



         The complaint should thus be dismissed to the extent that Plaintiff intended

   to raise individual coverage in this case. See, e.g., Villafana v. Our Children’s Planet

   Corp., 2016 WL 3470013, at *2 (S.D. Fla. Mar. 24, 2016) (dismissing individual

   coverage claims under the FLSA); Bautista v. Tadala’s Nursery, Inc., 34 F. Supp. 3d

   1229, 1240 (S.D. Fla. 2014); Ceant, 874 F. Supp. 2d at 1377-79 (“nowhere in the

   Complaint does he say the nature of his work as a driver and whether it involved a

   connection to interstate commerce.     Nor does the Complaint allege what kind of

   transportation services [defendant] provides to customers or whether such services

   are tied to interstate commerce.”).

         Plaintiff also fails to plead any facts to support the existence of enterprise

   coverage. “[A]n employee may . . . be covered by FLSA though ‘enterprise coverage’

   if her employer: ‘(1) has employees engaged in interstate commerce or in the

   production of goods for interstate commerce, or employees who handle, sell, or

   otherwise work on goods or materials that have been moved in, or produced for,

   interstate commerce by any person; and (2) has gross volume sales or business of at

   least $500,000 annually.’” Josendis, 662 F.3d at 1298. Plaintiff does not factually

   allege any nexus between her employment and interstate commerce sufficient to

   satisfy the first or second prong of enterprise coverage. See Sarria v. La Canasta

   Latina Corp., 2015 WL 12862717, at *2 (S.D. Fla. Oct. 8, 2015) (dismissing FLSA

   complaint for failure to state a claim where plaintiff’s allegations of interstate

   commerce under enterprise coverage theory “amount[ed] to a mere form complaint”).




                                              7
Case 1:20-cv-20106-KMW Document 19 Entered on FLSD Docket 04/02/2020 Page 8 of 11




         B. 26 U.S.C. § 7434

         Defendants argue that Jaramillo fails to state a claim under 26 U.S.C. § 7434.2

   Section 7434 provides, “[i]f any person willfully files a fraudulent information return

   with respect to payments purported to be made to any other person, such other person

   may bring a civil action for damages against the person so filing such return.” To

   establish a claim of tax fraud under Section 7434, Plaintiff must prove: (1)

   Defendants issued an information return; (2) the information return was fraudulent;

   and (3) Defendants willfully issued a fraudulent information return. Leon v. Tapas

   & Tintos, Inc., 51 F. Supp. 3d 1290, 1297-98 (S.D. Fla. 2014) (citing Seijo v. Casa

   Salsa, Inc., 2013 WL 6184969, at *7 (S.D. Fla. Nov. 25, 2013).

         While case law in Florida discussing the pleading standard for filing

   fraudulent tax returns under Section 7434 is sparse, persuasive cases from this

   District and courts around the country have found that a Section 7434 cause of action

   must contain specific factual allegations akin to the heightened standard of Federal

   Rule of Civil Procedure 9(b). See, e.g., Leon, 51 F. Supp. 3d at 1298 (dismissing a

   Section 7434 claim for not pleading “specific allegations” for the element of “willfully”



   2     Defendants argument completely focuses on facts and cases surrounding 1099
   Forms. However, the complaint never mentions a 1099 Form. It appears Defendants
   misread the complaint or copied an argument from an irrelevant precedent. But,
   because Defendants have at least attempted to challenge the elements of the claim,
   the Court still considers if Plaintiff has a stated a claim upon which relief can be
   granted.



                                              8
Case 1:20-cv-20106-KMW Document 19 Entered on FLSD Docket 04/02/2020 Page 9 of 11



   filing fraudulent tax information); Vandenheede v. Vecchio, 541 Fed. App’x. 577, 580

   (6th Cir. 2013); Granado v. Comm’r, 792 F.2d 91, 93 (7th Cir. 1986). Therefore, the

   pleading of a 26 U.S.C. § 7434 violation must contain specific allegations regarding

   the “who,” “what,” “when,” “why,” and “how” surrounding the actual filing of tax

   information. See Diaz v. In Season Distrib., 2016 WL 4401141, at *2 (S.D. Fla. Aug.

   17, 2016) (adopting a higher pleading standard for a Section 7434 cause of action)

   (citing Bolling v. PP&G Inc, 2015 WL 9255330 (D. Md. Dec. 17, 2015) (same).

          In this case, Plaintiff pleads:

          Defendant Maoz issued one or more IRS Form W-2 and/or other
          information returns regarding taxable wage payments made to Plaintiff
          by Defendant Maoz. The information returns issued by Defendant Maoz
          were fraudulent in that they incorrectly reported the amount of
          compensation paid to Plaintiff. Plaintiff’s classification as an employee
          of Defendant Maoz required that Maoz report and submit payroll taxes
          for all compensation due to the Plaintiff. Defendant Maoz willfully and
          intentionally issued fraudulent information returns for the express
          purpose of unlawfully evading its rightful tax burden and shifting it to
          Plaintiff.

          With respect to the first element, a W-2 Form is an information return. See 26

   U.S.C. § 6724(d)(1)(A); Caraballo v. Double L Enter., LLC, 2016 WL 1084809, at *3

   (M.D. Fla. Feb. 25, 2016), report and recommendation adopted, 2016 WL 1108977

   (M.D. Fla. Mar. 18, 2016) (“Given [plaintiff’s] allegations regarding [defendant’s]

   willful failure to properly record, account for, and report to the IRS on [defendant’s]

   W-2 Forms all of the monies paid to [plaintiff] during his employment . . .[plaintiff]

   established . . . the relief requested . . .under 26 U.S.C. § 7434(b)”).

          “When” the alleged fraudulent W-2 Forms were issued, however, is unknown.

   This is fatal to Jaramillo’s cause of action because “without specific facts as to the



                                               9
Case 1:20-cv-20106-KMW Document 19 Entered on FLSD Docket 04/02/2020 Page 10 of 11



   who, what, when, why or how surrounding the actual filing of returns – [the claim]

   does not meet the standard for pleading tax fraud. Leon, 51 F. Supp. 3d at 1298; cf.

   Diaz, 2016 WL 4401141, at *2 (denying motion to dismiss Section 7434 claim when

   complaint provided each year the W-2 Forms were issued); Bolling, 2015 WL

   9255330, at *7 (same).

         Further, for the second element, Plaintiff provides no factual support that

   Defendant Druskin was a filer of the alleged fraudulent W-2 Forms, let alone a

   knowing filer of a fraudulent form. Plaintiff only alleges that Defendant Druskin

   controlled the financial aspects of Defendant Moaz and its purse strings but does not

   allege facts that Defendant Druskin issued any tax information form.

         Accordingly, the claim that Defendant Druskin violated 26 U.S.C. § 7434

   should fail for not pleading specific factual allegations, and the claim that Defendant

   Maoz violated the tax code should also fail.

                                  IV.    CONCLUSION

         For the foregoing reasons, we RECOMMEND that Defendants’ motion to

   dismiss [D.E. 8] the complaint should be GRANTED with leave to amend. The

   Court passes no judgment on Defendants’ arguments relating to supplemental

   jurisdiction because we have dismissed Plaintiff’s federal claims.

         Pursuant to Local Magistrate Rule 4(b) and Fed. R. Civ. P. 73, the parties

   have twenty-one (21) days from service of this Report and Recommendation within

   which to file written objections, if any, with the Honorable Judge Kathleen

   M. Williams. The Court finds good cause based on the existing exigent circumstances




                                             10
Case 1:20-cv-20106-KMW Document 19 Entered on FLSD Docket 04/02/2020 Page 11 of 11



   involving the national health emergency to grant additional time for the filing of

   objections as per Rue 4(b). Failure to timely file objections shall bar the parties

   from de novo determination by the District Judge of any factual or legal issue covered

   in the Report and shall bar the parties from challenging on appeal the District

   Judge’s Order based on any unobjected-to factual or legal conclusions included in the

   Report. 28 U.S.C. § 636(b)(1); 11th Cir. Rule 3-1; see, e.g., Patton v. Rowell, 2017 WL

   443634 (11th Cir. Feb. 2, 2017); Cooley v. Comm’r of Social Security, 2016 WL

   7321208 (11th Cir. Dec. 16, 2016).

         DONE AND SUBMITTED in Chambers at Miami, Florida, this 2nd day

   of April, 2020.

                                                  /s/ Edwin G. Torres
                                                  EDWIN G. TORRES
                                                  United States Magistrate Judge




                                             11
